EXHIBIT MASTER SECURITY AGREEMENT To: LV Administrative Services, Inc., as Agent c/o Valens Capital Management, LLC 335 Madison Avenue, 10th Floor New York, NY 10017 Date: February 24, 2010 To Whom It May Concern: 1.To secure the payment of all Obligations (as hereafter defined), each of the undersigned parties (other than the Agent (as defined below)) and each other entity that is required to enter into this Master Security Agreement (each an “Assignor” and, collectively, the “Assignors”) hereby assigns and grants to the Agent, for the ratable benefit of the Creditor Parties (as hereafter defined), a continuing security interest in all of the following property now owned or at any time hereafter acquired by such Assignor, or in which such Assignor now has or at any time in the future may acquire any right, title or interest (the “Collateral”): all cash, cash equivalents, accounts, accounts receivable, deposit accounts, inventory, equipment, goods, fixtures, documents, instruments (including, without limitation, promissory notes), contract rights, commercial tort claims set forth on ScheduleB attached hereto, general intangibles (including, without limitation, payment intangibles and an absolute right to license on terms no less favorable than those current in effect among such Assignor’s affiliates), chattel paper, supporting obligations, investment property (including, without limitation, all partnership interests, limited liability company membership interests and all other equity interests owned by any Assignor), letter-of-credit rights, trademarks, trademark applications, tradestyles, patents, patent applications, copyrights, copyright applications and other intellectual property in which such Assignor now has or hereafter may acquire any right, title or interest, all proceeds and products thereof (including, without limitation, proceeds of insurance) and all additions, accessions and substitutions thereto or therefor.All items of Collateral which are defined in the UCC shall have the meanings set forth in the UCC.For purposes hereof, the term “UCC” means the Uniform Commercial Code as the same may, from time to time, be in effect in the State of New York; provided, that in the event that, by reason of mandatory provisions of law, any or all of the attachment, perfection or priority of, or remedies with respect to, the Agent’s (as hereafter defined) security interest in any Collateral is governed by the Uniform Commercial Code as in effect in a jurisdiction other than the State of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in such other jurisdiction for purposes of the provisions of this Master Security Agreement (as amended, modified, restated and/or supplemented from time to time, this “Agreement”) relating to such attachment, perfection, priority or remedies and for purposes of definitions related to such provisions; provided further, that to the extent that the UCC is used to define any term herein and such term is defined differently in different Articles or Divisions of the UCC, the definition of such term contained in Article or Division 9 shall govern. 2.The term “Obligations” as used herein shall mean and include (a) all debts, liabilities and obligations owing by Mr. Prepaid, Inc. (“Mr. Prepaid”) to any Creditor Party (as hereafter defined) arising under, out of, or in connection with that certain (i) Guaranty dated as of the date hereof executed by Mr.
